IN THE SUPREME COURT OF TEXAS

                                 No. 07-0283

                      IN RE  LANDRY'S RESTAURANTS, INC.

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's emergency motion to stay apex deposition, filed  April
10, 2007, is granted.   The order dated March 16, 2007,  denying  motion  to
quash plaintiffs' notice of intention to take the oral and video  deposition
of Tilman Fertitta and the order dated March 30,  2007,  denying  motion  to
reconsider the denial of a protective  order  from  an  apex  deposition  in
Cause No. 2006-CI-10441, styled  TRS  of  San  Antonio,  Ltd.  d/b/a  Italia
Ristorante and TRS of San Antonio,  Ltd.  d/b/a  Pieca  D'Italia  v.  Casino
Club, Ltd. and Landry's Restaurants, Inc., in the 407th  District  Court  of
Bexar County, Texas, are stayed pending further order of this Court.
      2.    The real  parties  in  interest  are  requested  to  respond  to
relator's petition for writ of mandamus on or before 3:00  p.m.,  April  23,
2007.
      3.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this April 11, 2007.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk